MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
After C. M. Taintor and C. C. St. John had been jointly interested in certain range livestock and equipment for carrying on the business for a time, this suit was instituted by Taintor against St. John to terminate the relationship, for an accounting, and for the appointment of a receiver. On January 23, 1912, after a hearing at which both parties were present in person and by counsel, a receiver was appointed. On June 28 following the cause was committed to a referee to take testimony and report findings. Before the conclusion of the hearing the parties effected a compromise of their differences, and entered into an agreement of settlement, by the terms of which, after the payment of certain stated amounts, the residue of all net proceeds arising from the sale of steer cattle should be divided between the parties equally. All questions affecting the receivership were left for determination by the court. On October 11 the court entered an order, and on November 25 a supplemental order, directing the receiver with reference to the disposition of the property. In October, 1912, February, 1913, *362and March, 1913, the receiver made his reports to the court, and these reports were approved. On March 4, 1913, the defendant moved the court to vacate and dissolve the order appointing the receiver, and this motion was sustained in an order which reads-as follows: “Whereas it appears that there is no further need for the continuance of the receiver in this cause, John T. Logan, heretofore appointed receiver in this cause, is hereby discharged, and his bond exonerated from further liability, and, whereas, it further appearing to the satisfaction of the court that no cause existed for the making of the original order appointing said receiver in this cause, and that such order was improvidently and improperly made, that the original order appointing John T. Logan as such receiver be, and the same is herebyj vacated and annulled.” In September, 1912, the referee made his report, and on September 25, 1913, the court rendered its final judgment that plaintiff take nothing, and that defendant recover from plaintiff the sum of $5,675.42, which was determined to be the amount of the expenses of the receivership over what would have been incurred in transacting the business if a receiver had not been appointed. From that judgment and from an order denying him a new trial, plaintiff has appealed.
The Constitution provides for appeals to the supreme court from the district courts under such regulations as may be prescribed by law. (Art. VIII, sec. 15.) Section 7098, Revised [1] Codes, enumerates the judgments and orders from which appeals are allowed. “An appeal is authorized by statute only, and, unless the judgment or order which it is sought to have reviewed in this mode falls fairly within the enumeration of appealable orders or judgments made by the statute, the appeal does not lie.” (Tuohy’s Estate, 23 Mont. 305, 58 Pac. 722; State ex rel. Jackson v. Kennie, 24 Mont. 45, 60 Pac. 589.) Since an order annulling an order appointing a receiver is not one of the judgments or orders enumerated in section 7098, above, no appeal lies therefrom, though such order is reviewable upon appeal from the final judgment.
*363Counsel for appellant concede that the trial court had authority to vacate the order appointing the receiver, hut deny to the court the right or authority to abrogate the order altogether. [2] An order vacating an order appointing a receiver is, in effect, an order discharging the receiver, and such an order relieves the receiver, and the party at whose instance he was appointed, from liability on account of the receivership (Forrester & MacGinniss v. Boston & Mont. etc. Co., 24 Mont. 148, 60 Pac. 1088, 61 Pac. 309); whereas the effect of an order abrogating an order appointing a receiver is to blot out the receivership as from the beginning, and leave the party who procured the appointment liable for the expense incurred by reason of the receivership over what it would have been if a receiver had not been appointed. (Thornton-Thomas Merc. Co. v. Bretherton, 32 Mont. 80, 80 Pac. 10.)
The principal contention of counsel for appellant has its foundation in the hypotheses: (a) That the original order [3] appointing the receiver was appealable under section 7098, above, and, since no appeal was taken, the matter should be deemed adjudicated upon the facts as they existed at the time the order was made; (b) that the subsequent orders directing the receiver in the management and disposition of the property operated as reappointments of the receiver, or, at least, as confirmations of the original order; and (c) that, since the order appointing the recéiver was made by Judge Pox, Judge Pierson was without authority to review and annul such order. Appellant relies upon the decision of this court in the Forrester & MacGinniss Case, above, while counsel for respondent cite the former appeal in the same action (22 Mont. 430, 56 Pac. 868). Neither case is directly in point. The opinions, while somewhat illuminating, are not decisive upon the facts as presented in this instance; but the later case of Lyon v. United Fidelity & Guaranty Co., 48 Mont. 591, 140 Pac. 86, determines the questions raised upon the first and second hypotheses above adversely to appellant’s contention. We are satisfied with the conclusions *364announced in that case, and further discussion would he without avail.
(c) The order appointing the receiver was made by Judge Pox sitting in the court of the thirteenth judicial district. The [4] order of annulment was made by Judge Pierson in the same court after the expiration of Judge Pox’s term. While it is true in a certain sense that to make the order of annulment Judge Pierson necessarily reviewed the order appointing the receiver, he did nothing which Judge Pox during his term might not have done under the decision in the Lyon Case, above. It was the same court which acted in each instance, and, in our opinion, it is immaterial that a different judge presided upon the different occasions.
In determining the amount of the judgment, the trial court [5] fell into error. The reports of the receiver disclose that all costs and expenses of the receivership had been paid out of the receivership funds, which funds belonged to the plaintiff and the defendant in equal proportions. It thus appears that plaintiff had already contributed one-half toward the expenses found to be unnecessary by reason of the receivership. To impose upon him now the additional burden of paying the respondent such expenses in full, after he has paid one-half, is inequitable, and cannot be defended. If he is required to pay an additional one-half of such unnecessary expenses, he will then have been penalized for his wrongful act to the full extent authorized by law. The costs of suit were properly taxed against the plaintiff, for the court found against him on the merits of the case.
The attempted appeal from the order annulling the order appointing the receiver is dismissed. The order refusing a new trial is affirmed. The cause is remanded to the district court, with directions to modify the judgment by reducing the amount thereof one-half as of the date of its original entry, and, when so modified, the judgment will stand affirmed. Each party will pay one-half of the costs of these appeals.
Mb. Chief Justice Brantly and Mb. Justice SanneR concur.